FILED
                           NOT FOR PUBLICATION                               DEC 07 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



SHELLY ANNE HUDSON,                              No. 10-55561

              Plaintiff-Appellant,               D.C. No. 3:09-cv-01246-JAH-AJB

  v.
                                                 MEMORANDUM *
UNITED STATES OF AMERICA,

              Defendant-Appellee.



                    Appeal from the United States District Court
                      for the Southern District of California
                   John Allen Houston, District Judge, Presiding

                     Argued and Submitted November 7, 2011
                              Pasadena, California

Before: SCHROEDER and LEAVY, Circuit Judges, and GILLMOR, District
Judge.**

       Plaintiff-Appellant Shelly Anne Hudson appeals the district court’s

dismissal of her Federal Tort Claims Act (“FTCA”) claim pursuant to Feres v.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The Honorable Helen W. Gillmor, United States District Judge for the
District of Hawaii, sitting by designation.
United States, 340 U.S. 135 (1950). The district court held that Hudson’s FTCA

claims were incident to her active military service and were, therefore, barred by

the Feres doctrine. We appreciate Hudson’s counsel’s acknowledgment that Feres

is binding upon this Court. Hudson seeks to overturn Feres in the United States

Supreme Court.

      We review a dismissal pursuant to the Feres doctrine de novo. Jackson v.

Tate, 648 F.3d 729, 732 (9th Cir. 2011). When a service member’s injury is

incident to military service, the service member lacks standing to pursue an FTCA

claim. Id. at 733. Hudson was an active duty service member of the United States

Navy during the events giving rise to the controversy. The Feres Doctrine,

therefore, bars Hudson’s FTCA claim. See, e.g., Atkinson v. United States, 825

F.2d 202, 203-06 (9th Cir. 1987), cert. denied, 485 U.S. 987 (1988) (barring

servicewoman’s medical malpractice claim alleging military hospital’s negligence

caused her child to be stillborn).

      AFFIRMED.




                                          2